Citation Nr: 0928152	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
prior to March 3, 2009 for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating higher than 70 percent 
from March 3, 2009 for PTSD.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
December 1958 and from January 1959 to June 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
granted service connection for PTSD and assigned an initial 
disability rating of 50 percent, effective June 4, 2004.  In 
May 2009, the Appeals Management Center increased the initial 
rating to 70 percent, effective March 3, 2009.

In December 2007, the Board remanded this matter for further 
development.  

In May 2009, the initial disability rating for PTSD was 
increased to 70 percent, effective March 3, 2009.  A Veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for higher initial ratings for PTSD remains before the 
Board.
  
The record reflects that the Veteran was previously 
represented by The American Legion, as shown in an August 
2005 VA Form 21-22.  In a statement received in November 2007 
(VA Form 21-4138), the Veteran indicated that he wished to 
remove The American Legion as his representative and that he 
would be representing himself.  As no current power of 
attorney is associated with the claims file, the Veteran is 
now unrepresented.



FINDINGS OF FACT

1.  From June 4, 2004 to March 3, 2009, the Veteran's PTSD 
was manifested by impairment in most of the areas of work, 
school, family relations, judgment, thinking, and mood with 
Global Assessment of Functioning (GAF) scores ranging from 30 
to the mid 60s and indicative of mild to serious disability.

2.  Since March 3, 2009, the Veteran's PTSD has been 
manifested by near total occupational and social impairment 
with a GAF score of 42.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD 
were met from June 4, 2004 to prior to March 3, 2009.  38 
U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The criteria for an initial rating higher of 100 percent 
have been met since March 3, 2009 for PTSD.  38 U.S.C.A. 
§§ 1155; 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for higher initial ratings for PTSD arises from the 
Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
such error in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for higher initial ratings for PTSD 
is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Period Prior to March 3, 2009

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

Dr. Hoeper's September 2004 letter indicates that he examined 
the Veteran in August 2004 and that due to PTSD, the Veteran 
was unable to sustain social and work relationships in that 
he did not socialize at all.  The Veteran had only 
approximately 2 1/2 to 3 hours of sleep per night and would 
have nightmares at least 1 to 2 times per week which would 
cause him to wake up sweating and in a panic.  Such episodes 
would last 5 to 10 minutes.  

The Veteran also had flashbacks 7 to 10 times per week 
accompanied by panic attacks.  Panic attacks occurred many 
times per week and especially when he was angered.  The 
letter also indicates that the Veteran had intrusive 
thoughts, was hypervigilant, and would startle easily.  He 
had a severely impaired recent memory and would experience 
hallucinations.  Furthermore, the Veteran felt depressed, had 
low energy and lack of interest in anything, would anger 
easily, and felt helpless at times.  Overall, the letter 
indicates that the Veteran was permanently and totally 
disabled and unemployable and had a GAF score of 30, which is 
indicative of serious impairment.  

A September 2004 VA examination report indicates that the 
Veteran worked part time (approximately 15 hours/week) at 
Fort Bragg.  His last time full time job was in Saudi Arabia 
in 1994 when he was training National Guard.  The Veteran had 
been married twice, was widowed, and had two children with 
whom he was not close.  He lived by himself, had few friends, 
had little interest in social activities, stayed to himself 
and was distant from others, did not interact well with 
others, had limited recreational and leisure pursuits, and 
would be uncomfortable in crowds.  

The report further indicates that the Veteran had a sleep 
disturbance in that he would have difficulty falling asleep 
and would have bad dreams about traumatic events, including 
actual or threatened death or serious injury to himself and 
others.  The Veteran also reported intrusive thoughts about 
such events.  Furthermore, the Veteran reported that he was 
easily startled, hypervigilant, and short tempered.  The 
report indicates that the Veteran had a GAF score of 53, 
which is indicative of moderate impairment.  

A January 2005 VA mental health consultation note indicates 
that the Veteran experienced depression and anxiety.  He 
experienced hypervigilance and reported moderate to severe 
symptoms of being easily startled.  The Veteran also reported 
moderate symptoms of being upset with reminders of traumatic 
experiences as well as loss of interest.  Furthermore, he 
reported that the most disturbing symptoms he experienced 
were nightmares.

A February 2005 VA psychiatry consultation note indicates 
that the Veteran had fragmented sleep.  He reported that he 
must have had nightmares because he kicked and moved a lot, 
was constantly on guard, and did not sleep more than a few 
hours at a time.  Furthermore, the Veteran had a GAF score of 
65, which is indicative of mild impairment.

The Board has considered the GAF scores assigned throughout 
the appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

GAF scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g. stays in bed all day; no job, home, or friends).  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Id.

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Although the above evidence reflects GAF scores which 
indicate mild to serious symptoms, the evidence shows 
deficiencies in most of the areas needed for a 70 percent 
rating.  For example, the Veteran has had job difficulties 
due to his PTSD, was not close to his children and was 
socially withdrawn, suffered from constant anxiety and 
depression, was hypervigilant and short tempered, experienced 
panic attacks, intrusive thoughts, nightmares, and 
hallucinations, had chronic sleep impairment, and experienced 
memory loss.

The Veteran did not, however, have most of the symptoms 
contemplated in the criteria for a 100 percent disability 
rating.  For example, he did not demonstrate gross impairment 
in thought processes or communication or grossly 
inappropriate behavior, he was not in persistent danger of 
hurting himself or others, he was able to perform activities 
of daily living, and was oriented to time and place.  While 
problems with the Veteran's memory had been reported, there 
was no indication of memory loss for names of close 
relatives, own occupation, or name.  

Furthermore, although Dr. Hoeper's September 2004 letter 
stated that the Veteran was permanently and totally disabled 
and unemployable, Dr. Hoeper's August 2004 progress note 
stated that the Veteran was working part time at Fort Bragg 
answering the radio.  This is consistent with the September 
2004 VA examination report which indicates that the Veteran 
was working part time (15 hours/week) at Fort Bragg and the 
February 2005 VA psychiatry consultation note which indicates 
that the Veteran was working part time at Fort Bragg in 
training. 

VA treatment notes dated as recently as 2008, show that the 
Veteran was coping with PTSD symptoms and was stable.  The 
treatment records do not describe the hallucinations and 
other severe symptoms reported in Dr. Hoeper's letter.

The Veteran's mental evaluations show that the Veteran had 
been found to have mild to serious impairment in occupational 
and social functioning in most of the areas of work, school, 
family relations, judgment, thinking, and mood, as evidenced 
by the GAFs and assessments of his level of disability prior 
to March 3, 2009.  This symptomatology is contemplated by the 
70 percent disability rating.  Accordingly, the Board finds 
that an initial rating of 70 percent, but no higher, for 
PTSD, is warranted prior to March 3, 2009. 

Period from March 3, 2009
  
The report of a VA examination on March 3, 2009 indicates 
that the Veteran reported severe and persistent symptoms of 
sleep problems without remission in that he would experience 
difficulty sleeping and frequent nightmares occurring at 
least once or twice a week, but more often if he had 
experienced reminders of things from Vietnam.  When awakened 
by a nightmare, he would be anxious and sweating and unable 
to go back to sleep.  As a result, he was worn out and felt 
like he could not do much of anything.  During the day, the 
Veteran would remain very anxious, tense, hypervigilant, and 
irritable and would get easily startled.  He experienced 
occasional panic attacks (less than one per week) if somebody 
snuck up behind him or if there was a sudden, unexpected 
noise.  Also, he Veteran reported that he would experience 
intrusive memories.

He again reported that he had last worked full time in 1994.  
Thereafter he had worked part time, never more than 
approximately two months per year.  He was not working at the 
time of the March 2009 examination.

Furthermore, the Veteran had moderate to severe depression 
and loss of energy and interest.  He had a tremendous amount 
of irritability, would get frustrated easily, did not handle 
stress well, and experienced occasional road rage.  The 
Veteran last worked full time in 1994 and began working part 
time (a couple months per year) due to stress.  

The Veteran was socially isolated and withdrawn and felt 
uncomfortable around other people.  His only social contact 
was when he would call his children and brother on the 
telephone.  He was able to find his way driving and did not 
get lost, however he did not concentrate well and his 
attention span was decreased because he felt that there was a 
lot on his mind.  He was able to perform activities of daily 
living.

The March 2009 VA examination report indicates that the 
Veteran was neatly groomed and dressed.  He behaved normally 
and had a pleasant, cooperative, and polite attitude.  He was 
not hostile or belligerent and did not exaggerate his 
symptoms.  

The Veteran denied any hallucinations, delusions, paranoia, 
ideas of reference, or homicidal or suicidal ideation.  He 
felt worthless and hopeless and had decreased self-
confidence, depression, and psychomotor retardation.  The 
Veteran was oriented to time and place, his memory seemed 
fairly good, and he had good judgment and fair insight.  
Furthermore, he had a GAF score of 42, which is indicative of 
serious impairment (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).

The above evidence reflects that the Veteran experienced 
symptoms such as employment difficulties, chronic sleep 
disturbances, anxiety, irritability, panic attacks, intruding 
thoughts, depression, and social isolation since March 3, 
2009.  

In short the VA examiner reported that the Veteran was 
unemployed and extremely isolated.  The examiner provided a 
GAF indicative of complete occupational impairment and near 
total social impairment.  Although the Veteran does have some 
social contacts, the combination of his occupational and 
social impairment meets the criteria for a 100 percent 
rating, effective March 3, 2009.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Dr. Hoeper's September 2004 letter indicates that due to the 
Veteran's PTSD, he was unable to sustain work relationships 
and was unemployable.  Furthermore, the March 2009 VA 
examination report indicates that the Veteran was unable to 
work full time due to his PTSD.  These findings raise the 
question of entitlement to an extraschedular evaluation.  The 
symptoms of the Veteran's disability are sleep impairment, 
anxiety, irritability, depression, panic attacks, intrusive 
thoughts and nightmares, hallucinations, poor concentration, 
and social isolation.  These symptoms are contemplated by the 
applicable rating criteria.  Thus, referral for consideration 
of an extraschedular evaluation for the service connected 
disability addressed herein is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.321(b)(1).









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 70 percent, for PTSD, 
from June 4, 2004 to March 3, 2009 is granted.

Entitlement to an initial rating of 100 percent for PTSD, 
from March 3, 2009 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


